Citation Nr: 1410489	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  11-02 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than December 8, 2008 for the assignment of a 100 percent evaluation for mixed anxiety and depressive disorder with posttraumatic stress disorder (PTSD) symptoms.

2.  Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Michael Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The claim is now properly before the RO in Detroit, Michigan.  

The Veteran and his spouse appeared and testified at a personal hearing in March 2011 before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is contained in the record.

The Board reviewed the Veteran virtual records as well as his claims file in conjunction with this decision.

The issue of entitlement to service connection for peripheral neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 2007 rating decision, the RO granted entitlement to service connection for mixed anxiety and depressive disorder with PTSD symptoms, and assigned an initial 50 percent rating, effective July 19, 2007 (the date of claim for service connection).

2.  In a November 2007 statement, the Veteran requested an increased PTSD rating and a temporary total evaluation based on in-patient treatment.  He requested that his in-patient treatment records from October and November 2007 be obtained.

3.  In a November 2007 rating decision, the RO provided a temporary 100 percent rating for PTSD, effective October 3, 2007, and assigned a 50 percent rating for PTSD, effective December 1, 2007.

4.  In the March 2009 rating decision on appeal, the RO assigned an increased 100 percent rating for PTSD, effective December 8, 2008.

5.  The October 2007 rating decision did not become final because the Veteran introduced additional evidence within one year, and thus the July 2007 claim remained pending.  Resolving reasonable doubt in the Veteran's favor, entitlement to a 100 percent rating arose prior to his July 2007 claim, and thus the effective date become the date of his claim, July 19, 2007.


CONCLUSION OF LAW

The criteria for an effective date of July 19, 2007, but no earlier, are met for the assignment of a 100 percent schedular evaluation for PTSD.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, the claimant is to provide to VA and which information and evidence, if any, the VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In February 2009, the Veteran was provided with adequate VCAA notice, which included information on how disability ratings and effective dates are assigned.

The Veteran's claim for an earlier effective date arises from his disagreement with the effective date assigned following the grant of entitlement to service connection for the disability.  Once a claim is granted, it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Furthermore, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

Also, as noted above, the Veteran presented testimony in a videoconference hearing before the undersigned.  In this regard, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with this regulation.  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  This was done during the hearing before the Board.  Neither the Veteran nor his attorney has asserted that VA has failed to comply with 38 C.F.R. § 3.103(c)(2) , nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Laws and Regulations

A reasonably raised claim remains pending until there is either recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.  See Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006) and Myers v. Principi, 16 Vet. App. 228, 229 (2002); 38 C.F.R. § 3.160(c).

VA law and regulation provide that unless otherwise provided, the effective date of an award of increased evaluation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Regulations also provide that the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(o)(1).

The Board notes that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year from that date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

Three possible dates may be assigned depending on the facts of a case: (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  See Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Thus, determining an appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2). 

With regard to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed, receipt of a VA hospitalization report, a record of VA treatment or hospitalization will be accepted as an informal claim for increased benefits, and the date of such record will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

Factual Background and Analysis

On July 19, 2007, the Veteran filed a claim of entitlement to service connection for PTSD, anxiety and depression.  

In an October 2007 rating decision, the RO granted entitlement to service connection for mixed anxiety-depressive disorder with PTSD symptoms.  The RO assigned an initial 50 percent rating, effective July 19, 2007 (the date of his claim).

In November 2007, the Veteran filed for entitlement to a temporary total compensation due to in-patient treatment from October 3, 2007, to November 20, 2007.  He additionally noted he wished to file for an increase in compensation for his PTSD because his symptoms were worse than the 50 percent rating he was provided.  He requested that the RO obtain his VA in-patient treatment records from October and November 2007.  These records were obtained and associated with the claims file.

The Veteran's claim for a temporary total evaluation for PTSD was adjudicated in a November 2007 rating decision.  The rating decision assigned a temporary 100 percent rating from October 3, 2007 to November 30, 2007.  The rating decision assigned a 50 percent rating, effective December 1, 2007.  The rating decision did not readjudicate the Veteran's increased rating claim for the period prior to October 3, 2007. 

The Veteran's current claim for an earlier effective date for the assignment of a 100 percent rating for PTSD arose from an increased rating claim he submitted in January 2009.

In a March 2009 rating decision, the Veteran's PTSD was increased to 100 percent, effective December 8, 2008.  This effective date was earlier than the most recent January 2009 claim for an increased rating.  The decision review officer indicated that this earlier effective date was warranted because it was factually ascertainable that the Veteran's disability was totally disabling.

Under 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period (one year for a rating decision), it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. VA must evaluate submissions received during the appeal period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Court has also indicated that § 3.156(b) is a Veteran-friendly provision that allows the assignment of an effective date of the original claim when certain requirements are met.  See also 72 Fed. Reg. 28,778 (May 22, 2007) (explaining that §§ 3.156(b) and 3.400 "provide a claimant-friendly effective date rule for awards based on evidence received while a claim is on appeal or before the appeal period expires").  If VA could merely determine finality of a rating decision without considering this provision, it would not only be not-Veteran-friendly but also create the possibility that VA, by not considering evidence and waiting for the decision to be final, deprived the Veteran of an earlier effective date associated with the claim.  See Young v. Shinseki, 22 Vet. App. 461 (2009).  Section 3.156(b) may apply whenever the Board is making a finding or conclusion involving the finality of a rating decision, including in: earlier effective date claims, claims to reopen, claims involving clear and unmistakable error, and questions regarding the timeliness of an NOD or appeal.

During his March 2011 hearing, the Veteran's attorney argued that "evidence came into the record in the one-year period after his rating decision, and [he] believes that was in November," and that it was "factually ascertainable within one year preceding the effective date to determine" if the Veteran was totally disabled.  The Veteran reported he stopped working in 1998 and applied for Social Security Administration (SSA) disability benefits in 2004.  He reported he was diagnosed with PTSD in 2007 and that he sought in-patient treatment for his PTSD symptoms for seven weeks in October and November 2007.  Following in-patient treatment, the Veteran attempted group therapy, but he did not like it so he started one-on-one counseling.  He stated that one therapist became angry at him for not completing assignments and reported him for not participating.  This greatly upset him and he stated he wanted to go back to in-patient treatment.  He reported "the anxiety attacks, they didn't stop...at least maybe two to three...three to four times a month, it just depends.  But usually very seldom did [he] have more than one a day, but [he] usually would have at least one a day depending on what's going on."  He later indicated his anxiety would cause him to feel dizzy once a week.  When asked if his PTSD symptoms were the same from when he stopped working and when he sought in-patient treatment, and were his symptoms the same from during his in-patient treatment, the Veteran stated that he had a greater understanding of his disorder now that he had been through treatment, but that his symptoms had not improved with treatment.  He reported a fear of nighttime, anxiety, irritability, poor attention span, forgetfulness (forgetting meetings) and difficulty communicating.  His wife testified that the Veteran would get in verbal fights with strangers, but that he did not get in physical fights.  Both the Veteran and his wife testified that he remained alone in his room for the majority of his days.

Here, the Board finds that the Veteran's November 2007 statement that he wanted to file a claim for an increased rating, and request that the RO obtain his ongoing treatment records, which contained ongoing psychiatric treatment records, was evidence that will be considered as having been filed in connection with the July 2007 claim.  As additional pertinent records were provided within one year of the October 2007 rating decision assigning an initial 50 percent rating, the current claim for an increased rating stems from a disagreement with an initial evaluation.

Different statutory and regulatory provisions apply depending on whether the claim is an original claim or one for increased compensation.  Compare 38 C.F.R. §§ 3.400(b)(2)(i) with 38 C.F.R. §§ 3.400 (o)(2).  As the effective date issue on appeal for PTSD stems from a disagreement with an initial evaluation following the grant of service connection, the "factually ascertainable" provisions for earlier effective dates for increased ratings would not apply here.  See Rice, 22 Vet. App. at 453-54.  This is actually to the Veteran's benefit as the Board must consider a potential earlier effective date back to the original July 2007 claim, as opposed to merely one year before the January 2009 "so-called" claim for increase.  See 38 U.S.C. §§ 5110(a), (b)(2) ; 38 C.F.R. §§ 3.400(b)(2)(i), (o)(2) .

VA treatment records from July 2007 note that the Veteran met the full criteria for PTSD.  He reported he experienced anxiety attacks, ongoing since the 1970s.  He described his panic attacks as feeling as though he was "dying" and his heart raced.  He described PTSD symptoms of avoidance of things related to war, anxiety attacks, difficulty sleeping, fighting in his sleep, hypervigilance, exaggerated startle response, irritability, and feeling as though he is on a "roller coaster."  He stated that he did not share his experiences with his wife or children, as he wanted to protect them.  He denied suicidal ideation, due to family obligations and religious beliefs.  He was assigned a GAF of 55.

In October 2007, the Veteran sought in-patient treatment.  He was noted to have an "overall inability to function occupationally, socially or interpersonally."  He reported that his symptoms caused him to isolate even from his family and that he spent the majority of his days in his bedroom.  He had his family visit him in his bedroom, and his wife brought his meals to his room.  

During a psychological assessment in October 2007, the Veteran reported feeling as though his emotions were on a "roller coaster."  He felt that his life was useless and worthless at times, but he denied suicidal ideation.  He reported he was isolative and angry, and that he had difficulties with concentration and retaining new information.  He stated that he had difficulty sleeping because he "did not like the night."  He admitted that he would check the locks and doors several times during the day, and he struggled with anxiety attacks.  The Veteran was noted to be genuine and tearful during the interview.  Testing noted a significant level of PTSD symptom endorsement, a moderate level of depression, and a moderate to severe level of anxiety.

Later in October 2007, the Veteran was afforded a VA mental health examination.  He reported a "wonderful" relationship with his wife, and good relationships with his children.  He denied having any close friends.  He would stay with his brother on occasion.  On mental status examination, the Veteran was appropriately dressed, cooperative, and tearful.  He reported feeling anxious and depressed.  He was oriented to person, place and time.  His judgment and insight were normal.  He endorsed sleep disturbance, obsessive behavior, and panic attacks.  He had mildly impaired remote memory but normal immediate and recent memory.  He was assessed with mixed anxiety-depressive disorder, with PTSD symptoms and assigned a GAF of 55.  The examiner opined that the Veteran did not have total occupation and social impairment due to his mental disorders, but that he had psychiatric symptoms which resulted in deficiencies in thinking, family relations and mood.  The examiner noted that the Veteran had been unemployed since 2000 due to physical medical problems.

In October 2008, the Veteran stated to a VA care provider that he was interested in having his service connected PTSD rating increased, and the social worker "supported" the Veteran's contention that his PTSD was more disabling than the 50 percent he was currently rated.  The social worker noted that the Veteran was "rather emotional" when discussing his service experiences, and that he was a "sensitive individual."  

In December 2008, the Veteran reported to a new VA care provider that he felt that his life had no purpose.  He stated that even when he was happy, he could feel "looming" sadness and emptiness.  On mental status examination his speech was slow, and he endorsed difficulty with focus and concentration.  He "became tearful at one point when discussing anger directed towards the service for his time in Vietnam."  He denied suicidal/homicidal ideation and hallucinations.  He was assessed with anxiety and depression, and assigned a GAF of 58.  

In March 2009, the Veteran was afforded a VA examination.  He reported that his mood "has not been good."  He stated that he would be ok, but that he would "slip," and felt like he has no value.  He had these periods several times a week.  He stated that after his in-patient treatment he was focused on what he learned and "doing fairly well," but that he had gradually decreased.  He also experienced more frequent times of depression and anxiety, with gradual decline beginning in January 2008.  He reported poor sleep, anxiety, loss of appetite, poor concentration, crying spells,  and irritability.   On mental status examination, he was neatly groomed.  He had a flat affect, and soft speech.  He denied hallucinations and suicidal ideation.  He endorsed obsessional behavior, and panic attacks occurring two to three times a month.  His recent, remote, and immediate memory were all mildly impaired.  He reported that he was on SSA disability benefits from 1998 to 2000 for physical and mental health issues and was then eligible for retirement-based SSA.  He was diagnosed with mixed anxiety and depression with panic attacks and features of PTSD.  He was assigned a GAF of 52.  The examiner found that the Veteran's psychiatric symptoms did not produce total occupational and social impairment, but that he had deficiencies in judgment, thinking, family relations, work, and mood.  The examiner noted that the Veteran lived "on a certain level of fear that dictates his life a great deal."  The examiner also noted that the Veteran's symptoms appeared to have increased since his October 2007 VA examination, which was completed while he was still receiving in-patient treatment.  The Veteran's decline began after his in-patient treatment ended and the Veteran has stated he has increased symptoms of irritability, agitation, and anger since the last examination.  

Again, the general default rule is that the effective date of an award for an initial claim for compensation is the later of (1) the date of receipt of the claim application, or (2) the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The Board has determined that the Veteran's initial July 2007 claim for service connection for PTSD continued on appeal after the Veteran submitted a November 2007 statement and additional records of in-patient mental health treatment were added to the claims file.  A reasonably raised claim remains pending until there is either recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent "claim" for the same disability.  See Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006) and Myers v. Principi, 16 Vet. App. 228, 229 (2002); 38 C.F.R. § 3.160(c).   Although the Veteran's claim for a temporary total rating was adjudicated in an unappealed November 2007 rating decision, the Veteran's claim for an increased initial rating was not addressed until the appealed March 2009 rating decision.  Thus, the "date of receipt of the claim" is now July 19, 2007.  The Board must now determine if the evidence supports a rating of 100 percent from the date of receipt of claim or if the entitlement arose at a later date.

The Veteran's psychiatric disorder is evaluated under Diagnostic Code 9413.  Regulations pertaining to the criteria for evaluating psychiatric disorders provide for a 70 percent disability rating there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent evaluation is warranted when there is total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating psychiatric disabilities, the Board has adopted the Diagnostic and Statistical Manual of Mental Disorders, 4th ed., American Psychiatric Association  (DMS-IV).  That manual includes a Global Assessment of Functioning (GAF) scale reflecting psychological, social and occupational functioning on a hypothetical continuum of mental illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  See Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, Washington, DC, American Psychiatric Association, 1994.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms. Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The treatment records reveal that the Veteran has had generally similar symptoms throughout the period on appeal.  He has consistently complained of loss of sleep, hypervigilance, irritability, depression, severe anxiety with anxiety attacks, social isolation, concentration difficulties, and a feeling of worthlessness that affects him daily.  The Veteran has also consistently been described as "tearful," "emotional," and "sensitive" by treatment care providers.  During his October 2007 VA examination the Veteran reported a "wonderful" relationship with his wife; however, in October 2007 in-patient treatment records he reported that he isolated himself to his room, and that if his family wanted to see him they must go to his room.  His wife would even bring his meals to his room.  This behavior of shutting himself in one room and not leaving it was reiterated by his wife during his Board hearing.  Thus, although the March 2009 VA examiner noted that there was an increase in symptoms between the 2007 and 2009 examinations, the Board notes that the Veteran's symptoms were similarly reported.  During his Board hearing, the Veteran indicated that his symptoms prior to in-patient treatment and subsequent to in-patient treatment were not different.  He stated that he was taught to recognize his symptoms during in-patient treatment, but that treatment did not stop these symptoms from occurring.  Given the credible statements of the Veteran and his wife, and the available treatment records recording similar psychiatric symptoms between 2007 and 2009, the Board finds that the symptoms have been of a chronic nature.  The Veteran has consistently had symptoms which fall between the 70 percent and 100 percent rating criteria.  The majority of his symptoms fall within the 70 percent rating criteria, but the Veteran has the additional disability of "operating on a certain level of fear that dictates his life."  As such, the Board finds that the Veteran is entitled to an earlier effective date of July 19, 2007, for the assignment of a 100 percent rating for his psychiatric disorder.  The Veteran was already in receipt of a temporary total evaluation for the period from October 3, 2007 to November 30, 2007, so this assignment does not affect this period of the Veteran's rating.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that an effective date of July 19, 2007, for the assignment of a 100 percent disability evaluation for mixed anxiety-depressive disorder with PTSD symptoms, is warranted.  See 38 U.S.C. § 5107(b).  This is a full grant of the benefits sought by the Veteran in his appeal.


ORDER

Entitlement to an effective date of July 19, 2007, for the assignment of a 100 percent disability evaluation for mixed anxiety-depressive disorder with PTSD symptoms is granted, subject to the regulations governing the award of monetary benefits.


REMAND

In a January 25, 2008 rating decision, the RO denied entitlement to peripheral neuropathy.  On January 9, 2009, the Veteran submitted a notice of disagreement (NOD) regarding his denied peripheral neuropathy claim.  The January 2011 statement of the case (SOC) addressed the other issue on appeal, but did not specifically address peripheral neuropathy.  The Court has held that the filing of an NOD initiates the appeal process, and the agency of original jurisdiction is required to issue a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  Accordingly, the Board must remand this issue for issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and his representative, addressing the issue of entitlement to service connection for peripheral neuropathy.  The Veteran and his representative must be advised of the time limit in which he may file a substantive appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


